Title: To Thomas Jefferson from James Maury, 23 June 1791
From: Maury, James
To: Jefferson, Thomas


Liverpool, 23 June 1791. He has received none of TJ’s letters since his of 2 Mch. Sends the corn law, just “finished.” Many expect it will be amended more favorably to foreign countries before it goes into operation. In accordance with TJ’s of 26 Aug. he has required particulars of masters. “Some conform, but many will not.” He will continue to make requisitions, but has not applied to civil authority to assist him in compelling compliance. American vessels continue to engross carrying from England to U.S., and their arrivals have increased this year. Ports of this kingdom are open to foreign corn and entirely under direction of Privy Council until 15 Nov. next.
 